NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 8, 2015

      Hon. Johnathan Stone                       Mr. Luis Mendoza
      Office of the Attorney General             TDC# 783576
      P.O. Box 12548                             Darrington Unit
      Austin, TX 78711                           59 Darrington Rd.
      * DELIVERED VIA E-MAIL *                   Rosharon, TX 77583

      Re:       Cause No. 13-14-00705-CV
      Tr.Ct.No. B-11-1548-CV-A
      Style:    Luis Mendoza, TDCJ# 783576 v. Brad Livingston, et al.


             Appellant’s motion to appoint attorney in the above cause was this day DENIED
      by this Court. NO EXCEPTIONAL CIRCUMSTANCES WARRANT ABATEMENT FOR
      APPOINTMENT OF COUNSEL DETERMINATION.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch